Case 1:18-cv-04617-CBA-PK Document 7 Filed 02/08/19 Page 1 of 2 PageID #: 23



United States District Court
Eastern District of New York                               1:18-cv-04617-CBA-PK
Russell Ransom individually and on behalf of
all others similarly situated

                                     Plaintiff

                  - against -                           Notice of Voluntary Dismissal
                                                                with Prejudice

Premier Nutrition Corporation

                                     Defendant

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff gives notice that this action is

voluntarily dismissed, with prejudice.

Dated: February 8, 2019
                                                           Respectfully submitted,

                                                           Sheehan & Associates, P.C.
                                                           /s/Spencer Sheehan
                                                           Spencer Sheehan
                                                           EDNY Bar Number SS-8533
                                                           505 Northern Blvd., Ste. 311
                                                           Great Neck, NY 11021
                                                           Tel: (516) 303-0552
                                                           Fax: (516) 234-7800
                                                           spencer@spencersheehan.com
Case 1:18-cv-04617-CBA-PK Document 7 Filed 02/08/19 Page 2 of 2 PageID #: 24




1:18-cv-04617-CBA-PK
United States District Court
Eastern District of New York

Russell Ransom individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Premier Nutrition Corporation

                                         Defendant




                        Notice of Voluntary Dismissal with Prejudice


                                  Sheehan & Associates, P.C.
                                  505 Northern Blvd., Ste. 311
                                    Great Neck, NY 11021
                                     Tel: (516) 303-0552
                                      Fax: (516) 234-7800
                                 spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: February 8, 2019
                                                                  /s/ Spencer Sheehan
                                                                      Spencer Sheehan
